727 N.W.2d 585 (2007)
MICHIGAN PAY TELEPHONE ASSOCIATION, Appellee,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Appellee, and
SBC Michigan, d/b/a Ameritech Michigan, f/k/a Michigan Bell Telephone Company, Appellants, and
Verizon North, Inc., f/k/a GTE North, Inc., Appellee.
Docket Nos. 132436, 132437. COA Nos. 254980, 261341.
Supreme Court of Michigan.
February 27, 2007.
*586 On order of the Court, the application for leave to appeal the September 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.